Hascall, J.
The authorities submitted do not uphold the contention of the respondent because not applicable to the status of the parties hereto, at the time of the trial. While it is beyond question that, if plaintiff ultimately prevail against the other two defendants, he might, if the facts so justified him, by proper steps, reach the property of appellant, yet he cannot now force a liability not actually arisen nor duly proven against' it. We think that, upon the close of. the case made against the appellant association at the trial, it should have received the relief we now conclude it was clearly entitled to receive.
Judgment reversed and complaint dismissed, with costs and disbursements of trial below and of appeal to this court to the appellant association.
Schuchman, J., concurs.
Judgment reversed and complaint dismissed, with costs of trial below and of this appeal to appellant.